Conviction is for transportation of intoxicating liquor. Punishment is two years in the penitentiary.
There appears in the record what purports to be objections to the charge given by the court. There is nothing to show when, if at all, they were ever presented to the court. They bear no authentication whatever of the trial judge. In such condition they cannot be considered. Salter v. State, 78 Tex. Crim. 325,180 S.W. 691; Castleberry v. State, 88 Tex. Crim. 502,228 S.W. 216, Rhodes v. State, 93 Tex.Crim. Rep.,248 S.W. 679.
The sheriff and two of his deputies stopped a car being driven by appellant's companion. Upon being asked by the sheriff what they had appellant replied, "These are my belongings; I will show them to you right now," whereupon he pulled from the back seat of the car a loaded shotgun. The sheriff seized hold of the gun and in the scuffle over it he fell to the ground. One of the deputies fired at appellant several times with a pistol. Appellant escaped and was not arrested until two or three days later. In the car was found one hundred and twenty-four quarts of tequila. The evidence is positive that it is intoxicating.
In view of such proof we see no occasion for giving the special charges requested defining "intoxicating liquor" and advising the jury what was meant by spirituous, vinous and malt liquor. Tucker v. State, 94 Tex.Crim. Rep., 251 S.W. 1090.
We observe in passing sentence upon appellant he was not given the benefit of the "Indeterminate Sentence" law but was sentenced to the penitentiary for two years. The sentence is reformed to read that he will serve not less than one nor more than two years in the penitentiary, and as thus reformed the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.